In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                               ________________
                                NO. 09-21-00063-CR
                               ________________

                         JAMES RAY BATES, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee

________________________________________________________________________

                     On Appeal from the 221st District Court
                          Montgomery County, Texas
                        Trial Cause No. 19-11-15656-CR
________________________________________________________________________

                           MEMORANDUM OPINION

      James Ray Bates appeals his conviction for failure to comply with registration

requirements as a sex offender. See Tex. Code Crim. Proc. Ann. art. 62.102(b)(3). A

jury found Bates guilty of failure to comply with Sexual Offender Registration

Requirements, specifically, “enter[ing] the premises of any school in this state

during the standard operating hours of the school” and not…“immediately

notify[ing] the administrative office of the school and the person’s registration status


                                           1
under Chapter 62, Sex Offender Registration Program, Texas Code Criminal

Procedure.”

      In the first two of his four issues on appeal, Bates argues the jury charge

contained egregious errors because it allowed the jury to convict without finding that

he knowingly entered a school premises and failed to allege an essential element of

the offense charged, namely the two prior convictions for which Bates was required

to register as a sexual offender. Finally in his last two issues, he argues that there

was insufficient evidence to demonstrate that he knowingly entered the premises of

a school without notifying the school’s administrative office and that he has been

previously convicted of two sexually violent offenses. We affirm.

                                    Background

      Eric Erickson testified that on the morning of April 26, 2019, he was at Sacred

Heart Catholic School dropping off his children for school. On Fridays, he takes his

children to Chick-Fil-A to have breakfast before school and then waits in his truck

in the parking lot to attend chapel with his children at 8:30 a.m. On that morning, he

was checking emails while parked in the parking lot waiting for chapel to start when

he was approached by Bates. According to Erickson, the parking lot he was in

functions as both the church parking lot and parent parking lot for the school, and is

not gated. Bates approached him and told him he “was hungry[.]” Erickson offered

Bates some hash browns from his earlier breakfast and Bates rejected the food. He

                                          2
then described Bates as becoming agitated, and Erickson asked Bates to leave the

premises. Bates became more agitated and Erickson reached to get his cell phone to

call the police. During this confrontation, Erickson said that the school children were

“[t]o our left and to our right walking in single file with their teachers from the school

to the church, both sides of where this was happening.” He stated he wanted to call

the police because he was concerned with the way Bates was acting near the children.

At that moment, a police officer approached Bates and Erickson and took Bates

aside. Erickson was told to stay by his truck and he waited approximately thirty

minutes to speak to the officer. Erickson could not confirm the direction from which

Bates approached his truck, but stated that Bates approached his vehicle within 25

to 30 feet from the school.

      Kristophorr Christenson testified that he is a Conroe police officer. On the

morning of April 26, 2019, he was being paid to be uniformed security for the school

and the church. He described his duties as watching children safely crossing the

crosswalks, and watching for vagrancy or homeless that could interfere with the day-

to-day activities of the school. Christenson stated that he first observed Bates when

Bates broke through a line of children coming from the school to approach

Erickson’s truck. He then observed Bates get into an argument near Erickson’s truck.

Christenson went to investigate “to make sure nothing was going on.” As he

approached the vehicle, he spoke to Erickson first, who confirmed that Bates asked

                                            3
for food and then turned down the food Erickson offered him, leading to Bates and

Erickson exchanging words. The officer then walked toward Bates, stopped him and

asked him what he was doing. He asked Bates for identification and Bates

immediately gave him his “sex registry card.” He questioned Bates as to whether he

should be on a property with children during school hours. Christenson then

contacted the on-call district attorney who confirmed there was probable cause to

arrest Bates, and Bates was subsequently arrested and transported to the

Montgomery County Jail.

      During cross-examination, Christenson stated that on that day in April, the

“entire premises” was being used for both school and church purposes. Christenson

explained that during school hours, the church parking lot is used for school

functions. But he confirmed that there is no line separating the church from the

school that would indicate to a person when he is crossing from the church to the

school. Christenson stated he never saw Bates in the “western parking lots closest to

the school[.]”

      Tosha Hyde testified that she works for the Conroe Police Department as a

sex offender registration specialist. She explained that her duties include “keep[ing]

up with the sex offenders that are currently residing in the city limits of Conroe. I

make sure that they come in for their annual verification appointments, their 90-day

verification or their 30-day verification. I update the DPS system for the State of

                                          4
Texas for any and all new information for each sex offender.” She testified that she

met with Bates on April 3, 2019, confirmed that he could read and write, and went

over all the rules with him, and had him initial by each rule, sign, date and provide

a right thumbprint. A copy of the rules signed by Bates was entered into evidence.

      The form contained the following paragraph signed by Bates.

      Entry Onto School Premises: I understand that if I enter the premises
      of any private or public school or daycare center in Texas during
      standard operating hours of the school, I shall immediately notify the
      administrative office of the school of my presence and registration
      status. The office may provide a chaperon to accompany me while I am
      on the premises of the school. These requirements will NOT apply if I
      am a student enrolled at the school, a student from another school
      participating at an event at the school; OR a person who has entered
      into a written agreement with the school that exempts me from these
      requirements.

      Hyde explained that there is no rule on how far Bates has to stay away from a

child if Bates is attending a church service. Hyde stated that Bates is not allowed to

go to the church during school hours if the church is considered a school.

      Deb Brown testified that she is the principal at Sacred Heart Catholic School.

A normal school day at Sacred Heart is Monday through Friday, from eight o’clock

in the morning to three-fifteen in the afternoon. She stated there are also an after-

school care program and after school extracurricular activities from three-fifteen

o’clock to six o’clock in the afternoon. Brown described the school as across the

street from the church but stated that the school uses the church regularly for

“educational purposes[.]” According to Brown, the school is a parochial school and
                                          5
uses the church property to “attend mass every Friday and every holy day of

obligation. Religion is part of Sacred Heart’s curriculum. We also go for

reconciliation. We have graduation in the church. We have first communion in the

church. We also use it if we have retreats and things of that nature where we have

guest speakers.” Brown testified that in April 2019, there were signs posted in the

church parking lot explaining the layout of the Sacred Heart church and school.

According to Brown, the church, the lot next to the church, and the school parking

lot are all considered “one entity, Sacred Heart parish.” An exhibit was entered

showing two signs in the church parking lot. The signs stated the following: “Thou

Shalt Not Park This reserved space was purchased for one year at the Annual

Oktoberfest by THE [School member] FAMILY.” Brown stated the signs were

purchased by two school families during the Sacred Heart’s Oktoberfest. Brown

described that

      the entire premises where the school is located is all fenced in. So all
      the gates are locked. So in order to be able to get into the school, you
      have to go in through the gates that you just showed.

      When questioned during cross-examination, Brown stated the church is used

by the school…“to attend mass and when we go to stations of the cross and

graduation.” Brown acknowledged that the school cannot control who is in the

church parking lot. She testified that the church has charitable programs for

homeless individuals and that anyone can use those programs. She was not aware of

                                         6
Bates ever attempting to breach the fence surrounding the school. According to

Brown, the church and the school do not share the same address, but there are several

signs in front of the church and school zone signs identifying the school. Pictures of

the signs were admitted at trial.

      Mitzy Barrera, the school secretary, testified that to her knowledge, Bates had

never entered into the school buildings or notified the school office that he was on

the school premises or wished to enter the school buildings.

                                Issues One and Two

      In his first two issues, Bates challenges the trial court’s jury charge. First,

Bates argues that the trial court’s jury charge contained egregious error because it

allowed the jury to convict without finding that Bates knowingly entered the

premises of a school. Specifically, he argues that “[e]ntering the premises of a school

isn’t the same as failing to report a new address when you have been previously told

that you must do so. Accordingly, the State must prove that the defendant

‘knowingly’ entered the premises of a school to obtain a conviction.” Second, Bates

argues that the jury charge contained egregious error because it failed to allege an

essential element of the offense charged, that is, the two prior convictions for which

Bates was required to register as a sex offender.

      Bates admits that he did not object at trial to the issues in the charge. As such,

we review the charge for egregious error. When reviewing alleged charge error, we

                                          7
determine whether error existed in the charge and, if so, whether sufficient harm

resulted from the error to compel reversal. Ngo v. State, 175 S.W.3d 738, 744 (Tex.

Crim. App. 2005); see also Phillips v. State, 463 S.W.3d 59, 64-65 (Tex. Crim. App.

2015).

      When, as here, the defendant does not object to the alleged charge error at

trial, we may reverse the judgment only if the error was so egregious that the

defendant did not receive a fair and impartial trial. Almanza v. State, 686 S.W.2d

157, 171 (Tex. Crim. App. 1985) (op. on reh’g); see also Herron v. State, 86 S.W.3d

621, 632 (Tex. Crim. App. 2002). Errors that result in egregious harm are those that

affect the “‘very basis of the case,’ deprive the defendant of a ‘valuable right,’ or

‘vitally affect a defensive theory.’” Hutch v. State, 922 S.W.2d 166, 171 (Tex. Crim.

App. 1996), overruled on other grounds by Gelinas v. State, 398 S.W.3d 703 (Tex.

Crim. App. 2013). “Egregious harm is a difficult standard to prove[,] and such a

determination must be done on a case-by-case basis.” Id. The egregious harm inquiry

under Almanza is fact specific and “should be done on a case-by-case basis.”

Gelinas, 398 S.W.3d at 710. “[T]he record must show that a defendant has suffered

actual, rather than merely theoretical, harm from jury instruction error.” Ngo, 175

S.W.3d at 750.

      In assessing the degree of harm, we must consider the entire jury charge, the

state of the evidence, including contested issues and the weight of probative

                                         8
evidence, the argument of counsel, and any other relevant information revealed by

the record. Almanza, 686 S.W.2d at 171; see also Villarreal v. State, 453 S.W.3d

429, 433 (Tex. Crim. App. 2015); Allen v. State, 253 S.W.3d 260, 264 (Tex. Crim.

App. 2008). We must examine the charge in its entirety rather than as a series of

isolated statements. Holley v. State, 766 S.W.2d 254, 256 (Tex. Crim. App. 1989);

Iniguez v. State, 835 S.W.2d 167, 170 (Tex. App.—Houston [1st Dist.] 1992, pet.

ref’d).

          In his first issue, Bates argues that the jury charge contained egregious error

because the State was required to demonstrate a culpable mental state, that he

knowingly entered a school premises in violation of sex offender registration. The

Texas Court of Criminal Appeals addressed this issue and stated that “intent does

not apply. We hold that…the culpable mental states of knowledge and recklessness

apply only to the duty-to-register element of Article 62.012’s failure-to-comply

offense.” Robinson v. State, 466 S.W.3d 166, 172 (Tex. Crim. App. 2015); see also

Ruiz v. State, Nos. 12-19-00023-CR, 12-19-00024-CR, 12-19-0025-CR; 2020 WL

562974, *1 (Tex. App.—Tyler Feb. 5, 2020, no pet.) (mem. op.) (“The culpable

mental state for failure to comply with sex offender registration requirements applies

to the duty to register, not the failure to comply. Accordingly, the evidence must

establish a defendant’s awareness of the registration requirements but need not

establish an additional culpable mental state regarding his failure to register.”).

                                             9
      In this case, Officer Hyde testified and provided evidence that she explained

and went over each of the rules with Bates and had him sign next to each rule and

provide a thumb print less than thirty (30) days before this incident. A culpable

mental state for failure to comply with the requirements of his registered status is

not required to be included within the jury instructions. Thus, Bates has failed to

show any error in the jury charge for omitting any requirement to find that Bates

knowingly entered a school premises in violation of his sex offender registration

requirements.

      The charge contained the following language,

      Now, bearing in mind the foregoing instructions, if you find from the
      evidence beyond a reasonable doubt that on or about April 26, 2019 in
      Montgomery County, Texas, that the defendant, James Ray Bates, did
      then and there knowing the defendant was required to register pursuant
      to Chapter 62 of the Texas Code of Criminal Procedure, Sex Offender
      Registration Program, fail to comply with a requirement of Chapter 62
      of the Texas Code of Criminal Procedure, to wit: the defendant entered
      the premises of Sacred Heart Catholic School during the school’s
      standard operating hours and did not immediately notify the school’s
      administrative office of the defendant’s presence at the school, and the
      defendant’s duty to register expires when the defendant dies, and the
      defendant is required to verify his registration once each 90-day period
      under Article 62.058, Texas Code of Criminal Procedure, then you will
      find the defendant guilty of Failure to Comply with Sexual Offender
      Registration Requirements as charged in the indictment.

      The application paragraph of the charge correctly instructed the jury that they

must believe beyond a reasonable doubt that Bates “did then and there knowing the

defendant was required to register pursuant to Chapter 62 of the Texas Code of

                                        10
Criminal Procedure, Sex Offender Registration Program, fail to comply with a

requirement of Chapter 62 of the Texas Code of Criminal Procedure . . . then you

will find the defendant guilty of Failure to Comply with Sexual Offender

Registration Requirements as charged in the indictment.” “Where the application

paragraph correctly instructs the jury, an error in the abstract instruction is not

egregious.” Medina v. State, 7 S.W.3d 633, 640 (Tex. Crim. App. 1999); see also

Robinson, 466 S.W.3d at 172. Accordingly, we determine no error resulting in

egregious harm has been shown and Bates’s first issue is overruled.

      Next, Bates argues that the charge failed to include an essential element of the

offense, that is, the two prior convictions which resulted in requiring him to register

as a sex offender. The indictment read as follows:

      James Ray Bates, on or about April 26, 2019, and before the
      presentment of this indictment, in the County and State aforesaid, did
      then and there, knowing the defendant was required to register pursuant
      to Chapter 62 of the Texas Code of Criminal Procedure, Sex Offender
      Registration Program, fail to comply with a requirement of Chapter 62
      of the Texas Code of Criminal Procedure, to wit: the defendant entered
      the premises of Sacred Heart Catholic School during the school’s
      standard operating hours and did not immediately notify the school’s
      administrative office of the defendant’s presence at the school,

      And it is further presented that the defendant is a person whose duty to
      register expires when the person dies and that the defendant is required
      to verify his registration once each 90-day period under Article 62.058,
      Texas Code of Criminal Procedure.

      The indictment also alleged two prior felony enhancements.



                                          11
      Bates was charged under Chapter 62 of the Code of Criminal Procedure

requiring him to comply with Chapter 62 per his registration as a sex offender. The

State argues that it introduced evidence of Bates’s convictions in its first exhibit,

though not through certified judgments. The Court of Criminal Appeals addressed

this issue in 2007 and stated that a certified document is not necessary to prove a

defendant has previously been convicted.

      To establish that a defendant has been convicted of a prior offense, the
      State must prove beyond a reasonable doubt that (1) a prior conviction
      exists, and (2) the defendant is linked to that conviction. No specific
      document or mode of proof is required to prove these two elements.
      There is no “best evidence” rule in Texas that requires that the fact of a
      prior conviction be proven with any document, much less any specific
      document. While evidence of a certified copy of a final judgment and
      sentence may be a preferred and convenient means, the State may prove
      both of these elements in a number of different ways, including (1) the
      defendant’s [a]dmission or stipulation, (2) testimony by a person who
      was present when the person was convicted of the specified crime and
      can identify the defendant as that person, or (3) documentary proof
      (such as a judgment) that contains sufficient information to establish
      both the existence of a prior conviction and the defendant’s identity as
      the person convicted. Just as there is more than one way to skin a cat,
      there is more than one way to prove a prior conviction.

Flowers v. State, 220 S.W.3d 919, 921-22 (Tex. Crim. App. 2007) (citations

omitted).

      Additionally, even assuming without deciding it was jury charge error not to

include the two prior convictions as an essential element of the offense charged,

Bates stipulated at trial that he was a registered sex offender. Therefore, any such

error would not have been harmful. See Hollen v. State, 117 S.W.3d 798, 802 (Tex.
                                         12
Crim. App. 2003) (“Since the two prior offenses were validly mentioned in the

indictment and validly introduced into evidence via the stipulation, there was

likewise no error in the jury instructions, and the prior convictions were the

legitimate subject of voir dire, opening statements, and closing arguments.”); see

also Tapps v. State, 257 S.W.3d 438, 447 (Tex. App.—Austin 2008, aff’d 294

S.W.3d 175 (Tex. Crim. App. 2009)) (citation omitted) (Describing egregious error

in an unobjected jury charge case. “Egregious error goes to the very basis of the case,

deprives the accused of a valuable right, or vitally affects his defensive theory. The

error must deprive the defendant of a fair and impartial trial. A party waives error in

the admission of evidence by failing to object at the time evidence is offered. Even

properly preserved error can be waived by failing to object when other similar

evidence is offered.”). As such, we overrule his second issue.

                               Issues Three and Four

      Finally, in his third and fourth issues, Bates challenges the sufficiency of the

evidence that a jury could reasonably conclude that he was previously convicted of

two sexually violent offenses, and that he knowingly entered the premises of a school

and did not immediately notify the school of his presence as required by the sex

offender registration requirements.

      We review the sufficiency of the evidence to support a conviction under the

standard set forth in Jackson v. Virginia, 443 U.S. 307, 319 (1979). See Brooks v.

                                          13
State, 323 S.W.3d 893, 895 (Tex. Crim. App. 2010). Under that standard, we view

all of the evidence in the light most favorable to the verdict and determine, based on

that evidence and any reasonable inferences therefrom, whether any rational

factfinder could have found the essential elements of the offense beyond a

reasonable doubt. Temple v. State, 390 S.W.3d 341, 360 (Tex. Crim. App. 2013)

(citing Jackson, 443 U.S. at 318–19). The jury is the sole judge of the credibility and

weight to be attached to the testimony of the witnesses. Id. In this role, the jury may

choose to believe all, some, or none of the testimony presented by the parties.

Chambers v. State, 805 S.W.2d 459, 461 (Tex. Crim. App. 1991). Further, the jury

is permitted to draw multiple reasonable inferences from facts as long as each is

supported by the evidence presented at trial. Temple, 390 S.W.3d at 360. When the

record supports conflicting inferences, we presume that the jury resolved those

conflicts in favor of the verdict and therefore defer to that determination. Id.

      In reviewing the sufficiency of the evidence, we consider all of the evidence

in the record, regardless of whether it was properly admitted. Clayton v. State, 235

S.W.3d 772, 778 (Tex. Crim. App. 2007). Direct and circumstantial evidence are

equally probative of an actor’s guilt, and “‘circumstantial evidence alone can be

sufficient to establish guilt.’” Temple, 390 S.W.3d at 359 (quoting Hooper v. State,

214 S.W.3d 9, 13 (Tex. Crim. App. 2007)). In a circumstantial evidence case, each

fact need not point directly and independently to the guilt of the defendant so long

                                          14
as the combined and cumulative force of all the incriminating circumstances

warrants the conclusion that the defendant is guilty. Id. at 359-60 (quoting Johnson

v. State, 871 S.W.2d 183, 186 (Tex. Crim. App. 1993)); Hooper, 214 S.W.3d at 13.

“After giving proper deference to the factfinder’s role, we will uphold the verdict

unless a rational factfinder must have had reasonable doubt as to any essential

element.” Laster v. State, 275 S.W.3d 512, 518 (Tex. Crim. App. 2009).

      In his third issue, Bates challenges the sufficiency of the evidence

demonstrating his two prior convictions requiring him to register as a sex offender.

The elements of the offense of failure to register as a sex offender are: (a) the person

is required to register as a sex offender, and (b) he or she fails to comply with any

requirement of Chapter 62 of the Code of Criminal Procedure. See Tex. Code Crim.

Proc. Ann. art. 62.102(a); Crabtree v. State, 389 S.W.3d 820, 825 (Tex. Crim. App.

2012). A person is required to register as a sex offender if he has a “reportable

conviction or adjudication[.]” Tex. Code Crim. Proc. Ann. art. 62.051(a). Article

62.001(5) defines “[r]eportable conviction or adjudication” as a conviction or

adjudication for certain specifically identified sex offenses or offenses containing a

sexual component. Id. art. 62.001(5).

      Legal sufficiency of the evidence is measured by the elements of the
      offense as defined by a hypothetically correct jury charge. The
      hypothetically correct jury charge sets out the law, is authorized by the
      indictment, does not unnecessarily increase the State’s burden of proof
      or unnecessarily restrict the State’s theories of liability, and adequately
      describes the particular offense for which the defendant was tried. Here,
                                          15
      the hypothetically correct jury charge required proof that [the
      defendant] (1) had a reportable conviction or adjudication, (2) was
      required to register, (3) failed to comply with that requirement, and that
      (4) his duty to register had not expired.

Hall v. State, 440 S.W.3d 690, 691 (Tex. App.—Texarkana 2013, pet. ref’d)

(citations and quotations omitted).

      Bates disputes whether the State provided evidence of a reportable conviction

or adjudication for which he must register. Id; see also Crabtree, 389 S.W.3d at 824-

25. As we stated previously, the State admitted evidence of two prior convictions of

Bates through the testimony of Officer Hyde and sex offender registration forms

signed by Bates before this incident. Additionally, the State offered evidence of his

prior convictions by way of Bates’s prerelease notification form for the Texas Sex

Offender Registration Program, and Bates stipulated that he had a duty to register as

a sex offender.

      [THE STATE]: The State and the Defense have agreed that the Defendant is
      a person who has a duty to register as a sex offender, that his duty to register
      expires when he dies, and that the Defendant is required to verify his
      registration once each 90-day period under Article 62.058 of Texas Code of
      Criminal Procedure.

      [DEFENSE COUNSEL]: No objections, Judge.

      [THE TRIAL COURT]: Thank you. That is accepted.

On this record, we hold a jury could reasonably conclude that Bates was a sex

offender required to register under the statute. We overrule his third issue.



                                          16
      Finally, in his last issue, Bates challenges the sufficiency of the evidence

demonstrating that he knowingly entered a school premises in violation of his sex

offender registration regulations. As we previously discussed, the burden on the

State is to demonstrate that he had a duty as a registered sex offender to comply with

the terms of his sex offender status, among them not entering a school premises

unless the offender immediately notifies school personnel of his status. The culpable

mental state for failure to comply with sex offender registration requirements applies

only to the duty to register, not the failure to comply with the requirements of sex

offender registration afterwards. Robinson, 466 S.W.3d at 172. A person commits

an offense if he is required to register and fails to comply with any requirement of

Chapter 62. Tex. Code Crim. Proc. Ann. art. 62.102(a).

      First, as we noted before, Bates stipulated that he was a sex offender and had

a duty to register. Additionally, there was testimony from Officer Hyde that on April

3, 2019, Bates signed a Texas Sex Offender Registration Program form wherein he

acknowledged a requirement that Bates not enter school premises without

immediately notifying school administration of his presence and registration status.

Multiple witnesses testified that the school shared the parking lot with the church

during regular school hours, the school and church were considered one entity, and

at the time of the confrontation between Erickson and Bates, students were present

and walking toward the chapel through or adjacent to the parking lot. Evidence also

                                         17
demonstrated that Bates had to cross through a line of students to get to Erickson’s

truck. Photographs were admitted showing parking spots reserved for parents of

students of the school in the parking lot, the visibility of the school signs and school

zone lights, and testimony from Erickson that parents regularly use the parking lot

to enter the school.

       Viewing the evidence in the light most favorable to the verdict and deferring

to the jury’s authority to decide the credibility of witnesses and the weight to give

their testimony, we conclude that a reasonable factfinder could have found, beyond

a reasonable doubt, that Bates entered a school premises in violation of his sex

offender registration. We overrule Bates’s final issue.

                                     Conclusion

       After overruling all of Bates’s issues on appeal, we affirm the judgment of the

trial court.

       AFFIRMED.

                                            ________________________________
                                                    CHARLES KREGER
                                                           Justice

Submitted on July 5, 2022
Opinion Delivered November 30, 2022
Do Not Publish

Before Golemon, C.J., Kreger and Horton, JJ.




                                          18